DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 3/14/2022, wherein:
Claims 1, 3, 9, and 17  have been amended;
Claims 2, 4, 5, 12, 13, 16, 18, and 19 have been cancelled;
Claims 6-8, 10, 11, 14, 15, and 20 remain as original or previously presented; and 
Claims 1, 3, 6-11, 14, 15, 17, and 20, are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for managing a user resource which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, 3, 6-11, 14, 15, 17, and 20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: managing a user resource.  The steps of: obtaining basic information of a user resource and association information of the user resource and a first resource via an interface; determining demand of the user resource for a second resource according to the basic information, in response to determination of no need; determining whether the first resource is in need of to be invoked based on the association information; determining availability of the first resource by reading a status code indicating whether the first resource being in an active state or in an inactive state; invoking the first resource in response to determination of the need and determination of the first resource being available; and determining change of the first resource required by the user resource utilizing a rule according to at least part of the basic information, and updating the first resource using the change; wherein the first resource comprises a resource related to a letter of guarantee, the association information of the user resource and the first resource comprises exemption information, and the second resource comprises taxable amount; wherein the user resource comprises a resource related to customs affair logistics, the basic information comprises: product price information, product quantity information, product net weight information, customs fee information and exchange rate and tax rate information required for customs declaration; and the determining change of the first resource required by the user resource utilizing a rule-based engine according to at least part of the basic information comprises: determining the mortgage guarantee amount of the resource related to customs affair logistics according to the product price information, the product quantity information, the product net weight information, the customs fee information and the exchange rate and tax rate information, when considered collectively as an ordered combination, recite the abstract idea of managing a user resource.  Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions.  Calculating changes for a Letter of Guarantee for custom declarations is a commercial or legal interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, independent claim 1 recites generic computer components such as “a computer executing software, a human-machine interface or a network interface, and a rule-based engine”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 3, 6-11, 14, 15, 17, and 20 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3, 6, 7, 11, 17, and 20, the additional limitations of: wherein the invoking the first resource comprises: selecting at least one first resource in line with the basic information in pre-stored individual first resources; receiving an activation instruction for the first resource; and setting the at least one first resource to the active state according to the activation instruction, in order to allow the updating; wherein the updating the first resource using the change comprises: updating letter-of-guarantee remaining quota of the invoked first resource according to the determined mortgage guarantee amount; and wherein the updating the letter-of-guarantee remaining quota of the invoked first resource according to the determined mortgage guarantee amount comprises: obtaining an update instruction inputted by a user via the human-machine interface, and where the update is allowed, deducting a quota value corresponding to the mortgage guarantee amount from the letter-of-guarantee remaining quota according to the update instruction; and wherein the updating the first resource using the change further comprises: when the first resource balance is insufficient, determining the first resource balance as an upper limit for the update, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions, because these further describe the intermediate steps of managing a user resource for updating the letter of guarantee.
In claims 8-10, 14, and 15, the limitations of: after the obtaining an update instruction inputted by a user, further comprising: storing information about alterations to the first resource separately; after the storing information about alterations to the first resource separately, further comprising: setting the state of the first resource to the inactive state, so as not to allow the updating any more; wherein when the first resource is updated using the change, the first resource will not accept other updating any more; and implement the user resource management method, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions.  Saving the updated letter of guarantee is an activity that only further refines the abstract idea of managing a user resource.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as independent claim 1, such as “human-machine interface,  a user resource management device comprising a memory and a processor, wherein in the memory is stored a computer program which is executed by the processor, a computer readable storage medium on which a computer program is stored, which computer program implements the method when executed by a processor”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “a computer executing software, a human-machine interface or a network interface, and a rule-based engine”.  A plain reading of Figures 5-7, and associated descriptions in the specification in at least: page 25 stating “modules are functional entities and do not necessarily have to correspond to physically or logically dependent entities…processor may implement these functional entities by running software to execute computer instructions…the terms module, function, and component used herein generally represent software, firmware, hardware or a combination thereof”, page 26 of the specification stating “user resource management device 700 comprises: a memory 701 and a processor 702…On the memory 701…is stored a computer program…executed by the processor 702 to implement the user management method…the memory 701…may be Rom...RAM…or a dynamic storage device of other type…or…EEPROM…CD-ROM…optical disk storage…magnetic disc storage medium…or any other medium capable of being used for carrying or storing a desired program code”, page 26 of the specification stating “processor 702…may be a (CPU) central processing unit, a general purpose processor, a DSP (digital signal processor), an ASIC (application specific integrated circuit), and FPGA (field programmable gate array), or other programmable logic device”, and page 26 of the specification further stating “user resource management device 700…may comprise known devices in a general purpose computer”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a computer executing software, a human-machine interface or a network interface, and a rule-based engine” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
Dependent claims 3, 6-11, 14, 15, 17, and 20, recite similar generic computer components as independent claim 1, such as “human-machine interface,  a user resource management device comprising a memory and a processor, wherein in the memory is stored a computer program which is executed by the processor, a computer readable storage medium on which a computer program is stored, which computer program implements the method when executed by a processor”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the dependent claims do not affect an improvement to another technology or technical field; the dependent claims do not amount to an improvement of the functioning of a computer system itself; the dependent claims do not effect a transformation or reduction of a particular article to a different state or thing; and the dependent claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer executing software, a human-machine interface or a network interface, and a rule-based engine” to perform the steps of independent claim 1 for: obtaining basic information of a user resource and association information of the user resource and a first resource via an interface; determining demand of the user resource for a second resource according to the basic information, in response to determination of no need; determining whether the first resource is in need of to be invoked based on the association information; determining availability of the first resource by reading a status code indicating whether the first resource being in an active state or in an inactive state; invoking the first resource in response to determination of the need and determination of the first resource being available; and determining change of the first resource required by the user resource utilizing a rule according to at least part of the basic information, and updating the first resource using the change; wherein the first resource comprises a resource related to a letter of guarantee, the association information of the user resource and the first resource comprises exemption information, and the second resource comprises taxable amount; wherein the user resource comprises a resource related to customs affair logistics, the basic information comprises: product price information, product quantity information, product net weight information, customs fee information and exchange rate and tax rate information required for customs declaration; and the determining change of the first resource required by the user resource utilizing a rule-based engine according to at least part of the basic information comprises: determining the mortgage guarantee amount of the resource related to customs affair logistics according to the product price information, the product quantity information, the product net weight information, the customs fee information and the exchange rate and tax rate information, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims of independent claim 1 which recite: obtaining basic information of a user resource and association information of the user resource and a first resource via a human-machine interface or a network interface.  Furthermore, the claimed steps of independent claim 1 for: determining demand of the user resource…; determining whether the first resource is in need of to be invoked; determining availability of the first resource…;  invoking the first resource…, determining change of the first resource…and updating the first resource using the change, are akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, independent claim 1 is not patent eligible.  
In addition, the dependent claims 3, 6-11, 14, 15, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “human-machine interface,  a user resource management device comprising a memory and a processor, wherein in the memory is stored a computer program which is executed by the processor, a computer readable storage medium on which a computer program is stored, which computer program implements the method when executed by a processor” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3, 6-11, 13-15, 17, and 20 also are not patent eligible under 35 U.S.C. 101.

	Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-11, 14, 15, 17, and 20, under 35 USC 101 have been fully considered by the Examiner.  The Applicant argues that by setting the status code, the availability of the first resource can be marked to indicate whether it is available or not, thereby avoiding the repeated utilization of the resource and achieving technical effects superior to those of the prior art.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 3, 6-11, 14, 15, 17, and 20 under 35 USC 101 are maintained.  The claims recite a method for managing a user resource which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as discussed above and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed limitations do not provide improvements to the functioning of a computer, or to any other technology or technical field.  The additional elements of “a computer executing software, a human-machine interface or a network interface, and a rule-based engine” amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the rejection of the claims pursuant to 35 USC 101 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/21/2022